Citation Nr: 1225185	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  10-38 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disability, claimed as spots on the lungs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Polson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran's September 2010 substantive appeal included a request for a hearing before the Board at the RO.  The Veteran later withdrew his hearing request in September 2011 in accordance with 38 C.F.R. § 20.704(e) (2011).  Therefore, the Board will proceed with a decision on the claim for entitlement to service connection for a respiratory disability, claimed as spots on the lungs, without a hearing.

In January 2012, the Board remanded this matter for further development.  The case has been returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a respiratory disability, claimed as spots on the lungs.

In its January 2012 remand, the Board ordered the RO to schedule the Veteran for an examination to determine the nature and etiology of the claimed respiratory disability, claimed as spots on the lungs, and review the entire claims file in conjunction with the examination.  The examiner was then to determine whether the claimed disability was at least as likely as not related to the Veteran's active service to include the "suspicious findings" noted in the February 1953 x-ray.  

Pursuant to the Board's remand, the RO scheduled the Veteran for an examination in February 2012 and April 2012.  However, notations in both examination reports indicate the Veteran failed to attend.

The Veteran claims he did not receive notification of the scheduled VA examinations.  Review of the claims file reveals the January 2012 VA examination notice letter for the February 2012 examination was not returned as undeliverable; however, throughout the claims file, the Veteran provides an address different from the address used in the January 2012 notice letter.  Moreover, a January 2012 compensation and pension exam inquiry listed both the address on the January 2012 notice letter and the address provided by the Veteran, and it requested address verification before mailing the exam notice letter.  A March 2012 compensation and pension exam inquiry requesting rescheduling of the VA examination listed both the incorrect address and the address provided by the Veteran and requested address verification.  The inquiry also required that a copy of the exam notice letter be placed in the claims file if the Veteran failed to report for the examination.  There is no examination notice letter for the subsequent April 2012 examination in the claims file.

In May 2012, the Veteran sent an email to his Senator reporting he received a VA letter dated in May 2012, indicating the Veteran had been scheduled for a VA examination in April 2012.  The Veteran claimed he did not receive notification of that examination.  Finally, in late May 2012, the RO received a letter from the Veteran, indicating the VA hospital did not have his correct address or phone number in order to notify him about his VA examination appointments and provided his correct address.  

Under these circumstances, the Board finds the Veteran was not adequately notified of the VA examinations in February and April 2012.  As such, there has not been substantial compliance with the Board's January 2012 remand order to afford the Veteran an examination.  Therefore, the RO should reschedule the VA examination to determine the existence and etiology of any respiratory disability, claimed as spots on the lungs, and notify the Veteran of the examination at the address he provided in the May 2012 letter to the RO.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Since the claims file is being returned, it should be updated to include any new evidence provided to the RO since June 2012.  See 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file any new evidence provided to the RO since June 2012.  All attempts to secure any new evidence must be documented in the claims file.

2.  Thereafter, reschedule the Veteran for a VA examination, with an appropriate examiner, to determine the nature and etiology of the claimed respiratory condition.  Notice of the examination must be sent to the address identified in the Veteran's May 2012 letter to the RO, unless otherwise notified by the Veteran.  The examiner must indicate the entire claims file was reviewed in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.  Based on the examination and a review of the claims file, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed respiratory disorders are etiologically related to any incident of the Veteran's active service, to include the "suspicious findings" noted in the February 1953 x-ray.  A complete rationale should be provided for all expressed opinions.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the RO should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



